PER CURIAM.
Whereas, the judgment of this court was entered on June IS, 196S (176 So.2d 581) reversing the summary judgment of the Circuit Court of Dade County, Florida in the above styled cause; and
Whereas on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 9, 1966 (184 So.2d 641) and mandate dated April 20, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for the entry of a judgment affirming the summary judgment of the trial court;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on July 23, 1965 is withdrawn, the opinion and judgment of this court entered on June 15, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the summary judgment of the circuit court appealed from in this cause is affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).